NOS. 12-21-00232-CR
                                        12-21-00233-CR
                                        12-21-00234-CR
                                        12-21-00235-CR


                            IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                       TYLER, TEXAS


IN RE:                                              §

ANTIONE THOMAS,                                     §       ORIGINAL PROCEEDING

RELATOR                                             §

                                    MEMORANDUM OPINION
                                        PER CURIAM
        Antione Thomas, acting pro se, filed this original proceeding in which he complains of
Respondent’s failure to rule on his motion for speedy trial and his letter seeking new appointed
counsel. 1
        However, Relator is represented by counsel.             Thus, he is not entitled to hybrid
representation and a trial court may disregard any pro se motions filed by a defendant who is
represented by counsel. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007);
see also In re Adkins, No. 12-15-00135-CR, 2015 WL 3505202, at *1 n.1 (Tex. App.—Tyler
June 3, 2015, no pet.) (mem. op., not designated for publication).
        Moreover, “If a party properly files a motion with the trial court in a criminal case, the
court has a ministerial duty to rule on the motion within a reasonable time after the motion has
been submitted to the court for a ruling or after the party has requested a ruling.” In re Gomez,
602 S.W.3d 71, 73 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding). To obtain a writ

        1
         Respondent is the Honorable Austin R. Jackson, Judge of the 114th District Court in Smith County,
Texas. The State of Texas is the Real Party in Interest.
of mandamus in this context, the relator must show that the trial court (1) had a legal duty to
perform a nondiscretionary act, (2) was asked to perform the act, and (3) failed or refused to do
so. In re Molina, 94 S.W.3d 885, 886 (Tex. App.–San Antonio 2003, orig. proceeding). A trial
court cannot be expected to consider a motion not called to its attention. See In re Chavez, 62
S.W.3d 225, 228 (Tex. App.–Amarillo 2001, orig. proceeding). It is incumbent upon the relator
to establish that the motion has been called to the trial court's attention. See id.
         Relator has not shown that his motion for speedy trial and request for appointment of new
counsel was brought to Respondent’s attention. Neither his motion nor letter is file-stamped;
thus, the record does not indicate if or when the documents were filed with the district clerk. Nor
does Relator’s petition contain evidence, such as a docket sheet, demonstrating that the trial court
has not ruled on his motion or request for new counsel. See In re Creag, No. 12-17-00191-CV,
2017 WL 2665987, at *1 (Tex. App.—Tyler June 21, 2017, orig. proceeding) (mem. op.); see
also In re Vasquez, No. 05-15-00592-CV, 2015 WL 2375504, at *1 (Tex. App.—Dallas May
18, 2015, orig. proceeding) (mem. op.) (denying petition that failed to include a docket sheet or
other form or proof that trial court had not ruled on motion). A relator’s statement that a
document was properly filed with the clerk is an insufficient basis from which to reasonably
infer that the trial court had notice of that document and the need to act on it. See In re
Blakeney, 254 S.W.3d 659, 662 (Tex. App.—Texarkana 2008, orig. proceeding) (trial court not
required to consider motion not called to its attention; even showing motion was filed with clerk
does not prove motion was brought to trial court's attention or was presented to trial court with
request for ruling); see also Chavez, 62 S.W.3d at 228 (clerk’s knowledge not imputed to trial
court). Under these circumstances, Relator has not established his entitlement to mandamus
relief. See In re Wheeler, No. 12-18-00127-CR, 2018 WL 2440464, at *1-2 (Tex. App.—Tyler
May 31, 2018, orig. proceeding) (mem. op., not designated for publication) (denying mandamus
relief when relator failed to show that he called motion for DNA testing to respondent’s
attention). Accordingly, we deny Relator’s petition for writ of mandamus.
Opinion delivered January 26, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



                                             (DO NOT PUBLISH)



                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         JANUARY 26, 2022

                                       NO. 12-21-00232-CR



                                      ANTIONE THOMAS,
                                           Relator
                                             V.

                                 HON. AUSTIN R. JACKSON,
                                        Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Antione Thomas; who is the relator in appellate cause number 12-21-00232-CR and the
defendant in trial court cause number 114-0439-21, pending on the docket of the 114th Judicial
District Court of Smith County, Texas. Said petition for writ of mandamus having been filed
herein on December 17, 2021, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                    3
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         JANUARY 26, 2022

                                       NO. 12-21-00233-CR



                                      ANTIONE THOMAS,
                                           Relator
                                             V.

                                 HON. AUSTIN R. JACKSON,
                                        Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Antione Thomas; who is the relator in appellate cause number 12-21-00233-CR and the
defendant in trial court cause number 114-0440-21, pending on the docket of the 114th Judicial
District Court of Smith County, Texas. Said petition for writ of mandamus having been filed
herein on December 17, 2021, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                    4
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         JANUARY 26, 2022

                                       NO. 12-21-00234-CR



                                      ANTIONE THOMAS,
                                           Relator
                                             V.

                                 HON. AUSTIN R. JACKSON,
                                        Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Antione Thomas; who is the relator in appellate cause number 12-21-00234-CR and the
defendant in trial court cause number 114-0441-21, pending on the docket of the 114th Judicial
District Court of Smith County, Texas. Said petition for writ of mandamus having been filed
herein on December 17, 2021, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                    5
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         JANUARY 26, 2022

                                       NO. 12-21-00235-CR



                                      ANTIONE THOMAS,
                                           Relator
                                             V.

                                 HON. AUSTIN R. JACKSON,
                                        Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Antione Thomas; who is the relator in appellate cause number 12-21-00235-CR and the
defendant in trial court cause number 114-0442-21, pending on the docket of the 114th Judicial
District Court of Smith County, Texas. Said petition for writ of mandamus having been filed
herein on December 17, 2021, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                    6